     Case
      Case1:18-cr-00488-LTS
           1:18-cr-00488-LTS Document
                              Document110-1
                                       113 Filed
                                            Filed08/13/21
                                                  08/05/21 Page
                                                            Page11ofof22


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x
                                   :
UNITED STATES OF AMERICA           :
                                   :
          - v. -                   :
                                   :                          ORDER
JESSE RODRIGUEZ,                   :
                                   :                    18 Cr. 488 (LTS)
               Defendant.          :
                                   :
- - - - - - - - - - - - - - - - - -x

            WHEREAS, following proceedings conducted pursuant to 18

U.S.C. § 4241, the Court has considered all of the evidence

presented    pertaining    to     the   defendant’s     mental   competency,

including reviewing (i) the report issues by Dr. Thomas Marc Pabon,

submitted to the Court by letter dated January 30, 2019; (ii) the

report issued by Dr. Cheryl Paradis, dated March 20, 2019; (iii)

the certificate of restoration of competency to stand trial issued

by T. Scarantino, the Warden of the Federal Correctional Complex,

Butner,   dated   November   4,    2019,    appending   the   report   of   Dr.

Gillespie Wadsworth and Dr. Tracy O’Connor Pennuto; (iv) the report

issued by Dr. Cheryl Paradis, dated December 13, 2020; (v) the

report issued by Dr. William P. Milberg, dated April 26, 2021;

(vi) and the medical records of the defendant, as reported and

provided by defense counsel during the course of proceedings before

the Court;

            WHEREAS, both the Government and the defendant, by way

of defense counsel Clay Kaminsky, Esq., take the joint position

that the defendant’s mental competency has been restored, and
                                        1
     Case
      Case1:18-cr-00488-LTS
           1:18-cr-00488-LTS Document
                              Document110-1
                                       113 Filed
                                            Filed08/13/21
                                                  08/05/21 Page
                                                            Page22ofof22


jointly request that the Court make a finding that the defendant’s

mental competency has been restored and that the defendant has the

mental capacity to permit criminal proceedings to go forward

against him;

           WHEREAS, on the basis of the aforementioned evidence and

the parties’ recommendation, the Court finds by a preponderance of

the evidence that the defendant has recovered to such an extent

that he is able to understand the nature and consequences of the

proceedings against him and to assist properly in his defense;

           IT IS HEREBY ORDERED, pursuant to 18 U.S.C. §§ 4241 et

seq., that the defendant’s mental competency has been restored and

the defendant has attained the mental capacity to permit criminal

proceedings to go forward against him.

SO ORDERED.

Dated:   New York, New York
         August ___,
                 13 2021


                                     /s/ Laura Taylor Swain
                                   _________________________________
                                   HONORABLE LAURA TAYLOR SWAIN
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                     2
